Appeal from a judgment of Ontario County Court (Harvey, J.), entered February 21, 2001, convicting defendant upon his plea of guilty of, inter alia, falsifying business records in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: By failing to move to withdraw his plea of guilty or to vacate the judgment of conviction, defendant has *783failed to preserve for our review his contention that the plea allocution with respect to the charges of falsifying business records in the first degree (Penal Law § 175.10) and intimidating a victim or witness in the second degree (Penal Law § 215.16 [2]) was factually insufficient (see, People v Lopez, 71 NY2d 662, 665). This is not one of those rare cases in which defendant’s recitation of the facts “casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea” to bring this case within the narrow exception to the preservation doctrine set forth in People v Lopez (supra at 666). Present — Pigott, Jr., P.J., Hayes, Wisner, Hurl-butt and Gorski, JJ.